     Case 1:20-cv-00983-AWI-GSA Document 11 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ISAIAH WASHINGTON,                                      1:20-cv-00983 GSA (PC)

12                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    JOHN SUTTON, et al.,                                    (Documents # 9, 10)

15                        Defendants.
16

17           On September 8, 2020 and September 14, 2020, plaintiff filed motions seeking the
18   appointment of counsel. Plaintiff does not have a constitutional right to appointed counsel in this
19   action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an
20   attorney to represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States
21   District Court for the Southern District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989).

22   However, in certain exceptional circumstances the court may request the voluntary assistance of

23   counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success

27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

                                                          1
     Case 1:20-cv-00983-AWI-GSA Document 11 Filed 09/17/20 Page 2 of 2

 1          In the present case, the court does not find the required exceptional circumstances. At this

 2   early stage in the proceedings, the court cannot make a determination that plaintiff is likely to

 3   succeed on the merits. Plaintiff filed the Complaint on July 16, 2020, and the Complaint awaits

 4   the Court’s screening required under 28 U.S.C. § 1915. Thus, to date the Court has not found any

 5   cognizable claims in plaintiff’s Complaint for which to initiate service of process, and no other

 6   parties have yet appeared. Plaintiff’s claims that he was subjected to an unreasonable strip

 7   search, sexual assault, and excessive force, and denied access to the court are not complex.

 8   Moreover, based on a review of the record in this case, the Court finds that plaintiff can

 9   adequately articulate his claims. Therefore, plaintiff’s motion shall be denied without prejudice

10   to renewal of the motion at a later stage of the proceedings.

11          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

12   DENIED, without prejudice.

13
     IT IS SO ORDERED.
14

15      Dated:     September 17, 2020                                /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
